DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 13-18, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Campbell et al (US 5,613,505).

Campbell shows the method and structure claimed including a heater for heating a smokable material wherein the heater is formed of a closed circuit of an electrically heating/conductive material/wire that is provided or deposited on a planar support substrate (110), and a device (LC circuit 640) that passes a varying electrical current (alternating current) to the heater to generate a varying magnetic field. Campbell further shows that the heater includes a plurality of closed circuits (102) wherein the circuits are separate from each other and out of contact with each other as shown in Figure 4.

    PNG
    media_image1.png
    922
    920
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    689
    770
    media_image2.png
    Greyscale

Campbell discloses specifically regarding claim:

1.  A method of manufacturing a heater for use in heating smokable material  C or TM to volatilize at least one component of the smokable material, the method comprising: providing a planar substrate (planar character depicted by Line A-A of Fig. 4)  [110 of Fig. 4, 310 of Figs. 8 and 10c];  and forming a closed circuit of heating material [106 of Fig. 4, 300 of Fig. 8, SM of Fig. 10c]  on the planar substrate, wherein the closed circuit of heating material is any shape that defines a path that starts and ends at the same point [see claim 29] (See Fig. 4 and 8 and 10c showing ring shaped or cylindrical heating material—reading as closed circuit), wherein the heating material is heatable by penetration with a varying magnetic field, and wherein the forming comprises depositing closed circuit of the heating material on the planar substrate using an adhesive (binder).  
	Note that Campbell discloses an embodiment in reference to Fig. 3 explicitly described a providing a planar configuration.  
	(5) As best seen in FIG. 3, in one embodiment a plurality of induction sources 10 are employed and arranged circumferentially around the cylindrical cigarette C, comprised of tobacco flavor medium, in a substantially planar relationship.  
(37)   A susceptor material (SM ) is employed having a high magnetic permeability and a low specific electrical resistivity such as any mentioned material which is capable of heating a tobacco substrate to temperatures necessary to produce aerosol delivery within a smoking device when exposed to an alternative magnetic field.  For example aluminum or silver ink are employed. [Implies printing as means for depositing material]  The susceptor is formed by mixing a food grade binder, e.g., a hydrocolloid such as pectin or Konjac, along with other minor components and a susceptor filler.  The resulting ink is then applied in the desired geometry via a conventional method of application to the desired tobacco flavor medium and/or paper substrate.  This ink can be used to fabricate susceptors of two general types.  In the first case, the ink is cured by drying at low temperatures, e.g., about room temperature.  This results in a susceptor element which consists of conductive/resistive (permeable) filler particles within the binder matrix.  The time and temperature of curing determines the volumetric ratio of filler to binder and thus influences the measured reluctance of the element in accordance with percolation phenomena.  This type of susceptor can be deposited and cured on substrates which cannot tolerate exposure to high temperatures, e.g., cellulose materials such as tobacco or paper.  In the second case, the ink can be deposited on a high temperature substrate such as alumina and elevated to temperatures high enough and times long enough to oxidize the binder leaving a "film" composed of the susceptor material.  The final magnetic reluctance will depend on the original loading of the filler in the ink, the filler material, the intimacy of the diffusion or flow of the filler material into the substrate surface, and the time temperature history of the deposited film.  These parameters impact the final particle morphology which influences the resistance, apparent resistivity, of the element. 

Campbell further discloses wherein the forming comprises depositing the closed circuit of heating material on the substrate wherein an adhesive is used to adhere the closed circuit of the heating material on the substrate. See above.  Note the use of a binder constitutes an adhesive.   Campbell discloses (37) for example aluminum or silver ink are employed.  The susceptor is formed by mixing a food grade binder, e.g., a hydrocolloid such as pectin or Konjac, along with other minor components and a susceptor filler.  The resulting ink is then applied in the desired geometry via a conventional method of application to the desired tobacco flavor medium and/or paper substrate.  Note that pectin is known to be used as an adhesive.  Campbell further discloses in reference to Figure 8, “Appropriate adhesives are employed to bond the susceptor layer 300 to the paper overwrap 310 and the tobacco substrate.”



    PNG
    media_image3.png
    947
    958
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    948
    985
    media_image4.png
    Greyscale



13.    (Currently Amended) An article for use with apparatus 10 for heating smokable material C or TM to volatilize at least one component of the smokable material, the article comprising:
smokable material (TM or C); and 
a film SM defining a closed circuit of heating material (rings as discussed above with refrence to fig 4, 8 and 10c can be printed—reading as a film), wherein the closed circuit of heating material is any shape that defines a path that starts and ends at the same point, wherein the heating material is heatable by penetration with a varying magnetic field to heat the smokable material and wherein the film is adhered on the planar substrate using and adhesive. See claim 1 mutatis mutandis  Pectin or Konjac used as a binder constitutes the use of an adhesive as claimed. 

14.    (Original)    The article of claim 13, comprising one or more films comprising a 
plurality of closed circuits of heating material arranged concentrically in relation to each other. See claim note that the layers depicted in figure 4 can be read as concentric (sharing a center/axis)

15.    (Original)    The article of claim 13, wherein the heating material is in contact with the 
smokable material. See Fig. 8 and 10c.

16.    (Original)    The article of claim 13, further comprising a substrate, wherein the closed
circuit of heating material is on the substrate. See Fig. 8 and 10c

17.    (Original)    The article of claim 16, wherein the substrate comprises the smokable 
material. See Figs. 12a-f

18.    (Original)    The article of claim 13, wherein the heating material comprises one or 
more materials selected from the group consisting of: an electrically-conductive material, a magnetic material, and a magnetic electrically-conductive material. For example aluminum or silver ink are employed which are at least electrically-conductive





Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. Applicant argues that Campbell fails to teach heating material formed in a closed circuit by adhering the closed circuit of heating material on a planar substrate using an adhesive.   
Campbell describes the provision of the heating device in reference to Figures 3 and 4 as being in a “substantially planar relationship”.  Therefore the “planar” claim language can be interpreted as presented above by the Examiner as no special meaning is explicitly disclosed in the original specification. It is further noted that the term “planar” only appears once in the original disclosure as follows:
[0085] In this embodiment, the substrate 20 is substantially planar. In some embodiments, the substrate 20 may instead be non-planar, such as tubular.
As Applicant discloses substrate 20 depicted by figure 2 can be considered as depicting both planar and non-planar configurations, the drawing characteristics of figure 2 do not serve to explicitly define the term “planar”. 
Applicant further argues that the use of the planar substrate results in enhanced magnetic coupling between the closed circuit of the heating material and the electromagnet of the apparatus, which results in greater or improved Joule heating. It is noted that such an argument is not fully supported by the original disclosure. Applicant discloses:  
[0066] It has been found that, when the susceptor is in the form of a closed circuit, magnetic coupling between the susceptor and the electromagnet in use is enhanced, which results in greater or improved Joule heating. 
[0077] In some embodiments, the closed circuits 10a-f of heating material 10 can result in magnetic coupling between the closed circuits 10a-f of heating material 10 and an electromagnet of the apparatus in use being enhanced, which results in greater or improved Joule heating.

[0078]…..It has also been found that, when magnetic electrically-conductive material is used as the heating material 10, magnetic coupling between the magnetic electrically-conductive material and an electromagnet of the apparatus in use may be enhanced

As can be seen from the Applicant’s disclosure, it is nature of the closed circuit form of the susceptor that promotes the improved Joule heating. There is no improvement as a result of the planar configuration. Again note that the Applicant states the substrate can be planar or non-planar.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761